Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 20-22 have been canceled.  Claims 16-19 and 23-38 are pending.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 ends with “; and.”  Appropriate correction is required.

Election/Restrictions
Claims 26-30 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 February 2022.
Applicant’s election without traverse of Group I (liquid container), claims 16-25 in the reply filed on 28 February 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 23-25, 31-32 and 35-38 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Potter et al. (US 2003/0209550) (Potter).
Potter discloses a liquid container 10 for a motor vehicle comprising: a first half-shell (sheet 17); and a second half-shell (sheet 18) wherein the half-shells delimit a storage volume for accommodating liquid; wherein the first half-shell has a first outer support layer 23 and a first barrier layer 33; wherein the second half-shell has a second outer support layer 23 and a second barrier layer 33 wherein the first barrier layer is situated on a side of the first support layer facing the storage volume; and wherein the second barrier layer is situated on a side of the second support layer facing the storage volume, wherein the half-shells in a connecting area are integrally joined together (an integral joining can have layers intervening), the first barrier layer in the connecting area being integrally joined (an integral joining can have layers intervening between the two barrier layers) to the second barrier layer; and wherein the first support layer and the second support layer in the connecting area are spaced apart from one another, with no contact between the first support layer and the second support layer, and the support layers bordering the barrier layers on both sides (e.g., top and bottom sides, respectively).
Re claim 17, the barrier layers are integrally bonded (an integral bonding can have layers intervening between the two barrier layers).
Re claims 18 and 19, the plastic of the half-shells are laser transparent as the infrared laser welding is discussed in paragraph [0043], line 20.
Re claims 23 and 35, Fig. 2b shows a web and an integral bond (an integral bonding can have layers intervening between the two barrier layers or two support layers) along the web.
 Re claim 24 and 36, at least one of the barrier layers is a one-ply film (low permeation layer 33 by itself) that has been integrally bonded to the associated support layer; and/or at least one of the barrier layers is a multi-ply film (the three layers of low permeation layer 33 and adhesive layers 46, 50) that has been integrally bonded to the associated support layer.
Re claims 25 and 37, wherein a plastic [plastic material [high density polyethylene (HDPE) of inner layer 20] that is used for attaching molded elements, connecting parts, or functional units is locally molded onto a side of at least one of the barrier layers facing the storage volume.
Re claim 31, Potter discloses a liquid container 10 for a motor vehicle comprising: a first half-shell (17); and a second half-shell (18); RESPONSE TO OFFICE ACTION UNDER 37 CFR 1.111Page 5 Filing Date: February 27, 2020wherein the half-shells delimit a storage volume for accommodating liquid; wherein the first half-shell has a first support layer 23 and a first barrier layer 33; wherein the second half-shell has a second support layer 23 and a second barrier layer 33; wherein the first barrier layer is situated on a side of the first support layer facing the storage volume; wherein the second barrier layer is situated on a side of the second support layer facing the storage volume; wherein the half-shells in a connecting area are integrally joined together, the first support layer in the connecting area being integrally joined (an integral joining can have layers intervening between the two barrier layers) to the second support layer; wherein the first barrier layer and the second barrier layer in the connecting area are spaced apart (spaced apart by layer 20 among other layers) from one another, with no contact between the first barrier layer and the second barrier layer; and wherein solidified melt [plastic material (HDPE) of inner layer 20] of a material [plastic material [high density polyethylene (HDPE) of outer layer 23] of the first support layer and/or of a material [plastic material [high density polyethylene (HDPE) of outer layer 23] of the second support layer is situated between the barrier layers (the HDPE plastic material of inner layer 20 is situated between the barrier layers.
Re claim 32, the support layers are integrally bonded (an integral bonding can have layers intervening between the two support layers).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-33 and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balzer et al. (US 2002/0053566) (Balzer) in view of Kimoto (US 2013/0239931).
Balzer discloses a liquid container 1 with half-shells 17 as shown in Fig. 9 for a motor vehicle comprising: a first half-shell (top half); and a second half-shell (bottom half); RESPONSE TO OFFICE ACTION UNDER 37 CFR 1.111Page 5 Filing Date: February 27, 2020wherein the half-shells delimit a storage volume for accommodating liquid; wherein the first half-shell has a first support layer (outer layers; like outer layers 5, 7, 8 as shown in Fig. 2 and 3) and a first barrier layer (shown as thinnest layer in Fig. 9; like layer 4 as shown in Fig. 2 and 3); wherein the second half-shell has a second support layer (outer layers; like outer layers 5, 7, 8 as shown in Fig. 2 and 3) and a second barrier layer (shown as thinnest layer in Fig. 9; like layer 4 as shown in Fig. 2 and 3); wherein the first barrier layer is situated on a side of the first support layer facing the storage volume; wherein the second barrier layer is situated on a side of the second support layer facing the storage volume; wherein the half-shells in a connecting area are integrally joined together, the first support layer in the connecting area being integrally joined (an integral joining can have layers intervening between the two barrier layers) to the second support layer; wherein the first barrier layer and the second barrier layer in the connecting area are spaced apart (see spacing in Fig. 9) from one another, with no contact between the first barrier layer and the second barrier layer; and wherein solidified melt of a material (shoulders 20 represent end butting contact where welded together).  It is not known whether weld at shoulders 20 is the same material as the outer layers or some other material.  Kimoto teaches a fuel tank with flange or web adjoining surfaces welded together to join two halves by heat plate welding (type of welding wherein heat plate melts the adjoining surfaces to be welded before adjoining surfaces contact and bond together; no added material is introduced during heat plate welding) where no added weld material is used.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the welding method to be heat plate welding with no added material to allow the adjoining weld surfaces to be quickly welded with no added material.  The resultant solidified melt at the weld is the outer layer material.
Re claim 32, the support layers are integrally bonded (an integral bonding can have layers intervening between the two support layers).
Re claim 33, the barrier layers in the connecting area are completely enclosed by the support layers and isolated from the surroundings by the support layers.
Re claim 35, Fig. 9 shows a web and an integral bond (an integral bonding can have layers intervening between the two barrier layers or two support layers) along the web.
 Re claim 36, at least one of the barrier layers is a one-ply film (thinnest layer in Fig. 9) that has been integrally bonded to the associated support layer.
Re claim 37, wherein a plastic that is used for attaching molded elements, connecting parts, or functional units is locally molded onto a side of at least one of the barrier layers facing the storage volume.

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7 July 2022 have been fully considered but they are not persuasive.
Applicant’s argument lacks reasoning.  Applicant finds that the terms “integrally joined” and “integrally bonded” are not met by Potter because there is a gap (gap between upper barrier layer 33 of upper shell and lower barrier layer 33 of lower shell).  Applicant is aware of the low permeation barrier bridge placed adjacent to the pinchoff end that connects the two barrier layers 33.  Applicant is correct in that these two layers are not in contact and are spaced apart.  However, applicant has erred in reasoning that an integral bond or integral joint must be a direct bonding or direct connection of the barrier layers , i.e., not spaced and in contact with each other.  “Integral bonding” can be an indirect connection with intervening layers or parts therebetween.  While this is a broad interpretation, it is also reasonable.
Applicant is applying an unusual and narrow interpretation of the claimed “integrally joined” and “integrally bonded” in the present application.  Applicant has not stated any reason substantiating such unusual and narrow interpretation of these claim limitations.
Claims 31-33 and 35-38 are new claims that have been rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733